10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gibson, Dunn &
Crutcher LLP

 

 

 

Case 5:17-cV-00220-LHK Document 1084-4 Filed 01/03/19 Page 1 of 5

THEODORE J. BOUTROUS, JR. (SBN 132099)
tboutrous@gibsondunn.com

RICHARD J. DOREN (SBN 124666)
rdoren@gibsondunn.com

DANIEL G. SWANSON (SBN 116556)
dswanson@gibsondunn.com

MICHELE L. MARYOTT (SBN 191993)
mmaryott@gibsondunn.com

JASON C. LO (SBN 219030)
jlo@gibsondunn.com

IENNIFER J. RHO (SBN 254312)
jrho@gibsondunn.com

MELISSA PHAN (SBN 266830)
mphan@gibsondunn.com

GIBSON, DUNN & CRUTCHER LLP
333 South Grand Avenue

Los Angeles, CA 9007]

Tel: (213) 229-7000

Fax: (213) 229-7520

Attorneysfor Non~Parly Wisfron Corporation

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

FEDERAL TRADE COMMISSION,
Plaintiff,
V.

QUALCOMM INCORPORATED, a
Delaware corporation,

 

Defendant.

 

Case No. 5 : l7-cv-220-LHC-NMC

The Honorable Lucy H. Koh

DECLARATION OF MONICA
HUANG IN SUPPORT 0F MOTION
TO SEAL PURSUANT TO LOCAL
RULE 79-5(€)(1)

 

DECLARATION O[~` MONICA HUANG IN SUPPORT OF MOTION TO SEAL

CASE NO. 5: lT-CV-220-LHC-NMC

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

Gibson, Dunn 81
Crulcher LLP

 

Case 5:17-cV-00220-LHK Document 1084-4 Filed 01/03/19 Page 2 of 5

I, l\/lonica Huang, declare as follows:

l. l make this declaration in support of Plaintiffs’ Administrative Motion to File
Under Seal as to Plaintiff"s Proposed Trial Exhibits pursuant to Civil Local Rule 79~5(€)(1). I
have personal knowledge of the matters stated in this declaration and would testify truthfully
to them if called upon to do so.

2. l arn the Director of the International Legal Department for Wistron
Corporation (“Wistron”). As part of my role at Wistron, l am familiar with Wistron’s
agreements with customers and suppliers, license agreements, and negotiations of such
agreements, and the efforts that Wistron takes to ensure that sensitive licensing and other
customer and supplier-related agreements is kept confidential.

3. 1 have reviewed the portions of Plaintiff’s proposed trial exhibits identified to
me as potentially containing confidential Wistron information Based upon my review, l have
determined that the following documents include confidential information, specifically in all
or portions of the following:

o Deposition of Brian Chong, Volume ll (l\/Iar. 13, 2018) (“Chong Deposition”), at

pages 246-247, 251, 257, 280, 285~286, and 361.

¢ JX0042 f all sections except section 3 (portions), section 5.1 (whole), and section 5.2

(portions).

4. FTC’s counsel will be provided with a version of the relevant information in
the proposed trial exhibits that identifies, with red boxes, the language that is highly
confidential to Wistron and should be sealed.

5. Wistron believes that there are compelling reasons to seal the limited amount
of information that Wistron seeks to seal here - specifically, precise confidential license terms
and the particular names of customers whose business strategies and products _ and Wistron’s
business strategies and operations for and with such customers ~ are being discussed

6. Pages 246-47, 285-286, and 361 of the Chong Deposition that Wistron seeks to
seal disclose non-public information about Wistron’s business operations and strategy for, as

well as relationships With, specified customers and suppliers and the business strategies of

 

 

 

DECLARATION OF MONICA HUANG fN SUPPORT OF MOTION TO SEAL,
CASE NO. 5:l'1'-CV-220-LHC-NMC

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

G<bsun, Dunn it

Crutcher LLP

Case 5:17-cV-00220-LHK Document 1084-4 Filed 01/03/19 Page 3 of 5

those specified customers and suppliers This information is considered highly confidential
by Wistron and those customers, as it reveals specific, confidential information about
particular products and business plans that are implemented by Wistron on behalf of those
customers ln the course of conducting its business, Wistron has agreed to keep such
information about how Wistron sources components, entities With which Wistron contracts,
the manner in Which it interacts with its customers, and its customers’ business decisions and
strategies for their products, confidential, including by entering confidentiality agreements.
Wistron’s relationships with is customers and its suppliers is at the core of Wistron’s
business, and being able to conduct activities in a confidential manner, as Well as protecting
the confidentiality of its suppliers’ and customers’ business operations and the details of its
customers’ products, is critical to the functioning of Wistron’s business. Exposure of the
names of the particular customers and suppliers at issue in the Chong Deposition, in the
context of the discussion in the deposition, would also harm Wistron’s business and
competitive position by disclosing this confidential information to its competitors, who would
have insights into Wistron’s confidential business deals. Moreover, public exposure of these
customers and suppliers’ identities would reveal information about their businesses and
therefore cause them harm. Wistron does not oppose these customers and suppliers being
referenced at trial using code names.

7. JX0042, as Well as Pages 257 and 280 of the Chong Deposition that Wistron
seeks to seal disclose certain specific, non-public terms from agreements between Wistron
and Qualcomm that contain confidentiality provisions indicating that such terms should be
treated as confidential. These terms have not been revealed publicly and exposure of these
Wistron-specific terms Would harm Wistron’s business and competitive position by disclosing
this confidential information to Wistron’s competitors who would have insights into that
Wistron’S confidential business deals. The public disclosure of these terms to Wistron’s

customers would also harm Wistron’s business and competitive position, because it Would

 

 

 

DECLARA'l`lON OF MONICA HUANG IN SUPPORT OF MOTION TO SEAL
CASE NO. 5:17-CV-220~LHC-NMC

Case 5:17-cV-00220-LHK Document 1084-4 Filed 01/03/19 Page 4 of 5

l give Wistron’s customers asymmetric information about Wistron’s licensing obligations that
2 they could use to their advantage during business negotiations.

3 8. lt is my understanding that this particular information is not at the center of the
4 issues to be tried, and that maintaining the confidential nature of this particular information

5 would not affect the public’s ability to understand the issues at trial. Therefore, it is my
opinion that there is a compelling reason to seal these portions to avoid causing significant

6
7 harm to Wistron.

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
23

 

Gibs°"- Dum & DECLARArroN or MoNch nuANG 1N suPPoRT or MoTloN ro sEAL
crutcher LLP cAsE No. 5;17-cv-220-an-NMC

 

 

Case 5:17-cV-00220-LHK Document 1084-4 Filed 01/03/19 Page 5 of 5

1 l declare under penalty of perjury under the laws of the United States that the
2 foregoing is true and correct. Executed at New Taipei City, Taiwan, this § day of January,
3 2019.

4 V%/»m @t%UM//

Monfcd Huang %

 

10
11
12
13
14
15
16
17
18
19

 

20
21
22
23
24
25
26
27
28

 

G“’S°"' D““" a DECLARATION oF MoNicA nuANG IN surPoRT or MorioN ro sEAL
C'“‘“h‘" LLP CAsE No. 5:17-Cv-220-an-NMC

 

 

